Cite as 2014 Ark. App. 142
                    ARKANSAS COURT OF APPEALS
                                          DIVISION IV
                                          No. CV-13-938



                                                Opinion Delivered   February 26, 2014

 RICHARD WEATHERS and LINDA  APPEAL FROM THE PULASKI
 VONDRAN                     COUNTY CIRCUIT COURT,
                 APPELLANTS EIGHTH DIVISION
                             [NO. 60 JV-12-1249]
 V.
                             HONORABLE WILEY A. BRANTON,
 ARKANSAS DEPARTMENT OF      JR., JUDGE
 HUMAN SERVICES
                    APPELLEE AFFIRMED


                           BRANDON J. HARRISON, Judge

       Linda Vondran and Richard Weathers appeal a Pulaski County Circuit Court order

that terminated their parental rights to their child D.V. We affirm.

                                        I. Background

       This case started with a telephone call to the state child-abuse hotline.          The

anonymous caller alleged that Linda Vondran was mentally challenged and unable to care

for D.V., a newborn. The Arkansas Department of Human Services (DHS) began to

investigate these allegations in June 2012 while Linda and D.V. were still in the hospital

under observation. DHS’s investigative report states that the hospital staff was concerned

about Linda’s behavior and that she had not been feeding the baby. A few days later the

hospital admitted Linda into its psychiatric ward because of suicidal ideations.         DHS

exercised an emergency hold on D.V. Linda’s mental condition and how it affects her

ability to care for D.V. is a primary issue in this case. Also at issue here is the behavior of
                                               1
                               Cite as 2014 Ark. App. 142


D.V.’s father, Richard Weathers. During its initial investigation, DHS learned from Linda

that Richard was in prison because he was “mean to her” and had “pulled a knife” on her

while she was pregnant with D.V.

       The circuit court granted DHS’s ex parte request for emergency custody on 25

June 2012. Three days later the court entered an interim order, requiring that Linda

submit to a psychological evaluation and random drug-and-alcohol screenings. The court

also ordered DHS to perform DNA testing to see if Richard Weathers was D.V.’s father,

and it prohibited Richard from contacting D.V.

       In July 2012 the court adjudicated D.V. dependent neglected due to the

emergency conditions that led to his removal from his mother’s custody. The court found

that Linda was not emotionally equipped to care for D.V. and was admitted to a

psychiatric ward because of suicidal ideations. The court found that, based on Linda’s

testimony at the hearing, she was “unable to meet minimum requirements of being a

parent due to low mental functioning (which was obvious to the Court), particularly

given the fact that we are dealing with a newborn child who is 100% dependent on the

caregiver to meet his every imaginable need.” The court’s concern for D.V.’s welfare was

also fueled by its finding that Linda was a “domestic violence victim and intends to return

to her abuser.” The court advised Linda that a reunion with D.V. “will be more difficult

for her to achieve” if she remained with Richard, that she did not have an unlimited

amount of time to pursue reunification with D.V., and that the court had “other means of

achieving permanency . . . which include[s] termination of parental rights and adoption.”

The court granted Linda supervised visitation with D.V. but ordered that Richard have no

                                            2
                                Cite as 2014 Ark. App. 142


contact with the child upon his release from prison. The court also set the case goal as

reunification and approved DHS’s case plan.

       At a November 2012 review hearing, the court determined that no progress had

been made. It found that Linda had subjected D.V. to “aggravated circumstances” based

on Linda’s testimony and her psychological evaluation.          The court was particularly

concerned that Linda continued to express suicidal ideations and that she intended to

reunite with Richard when he was released from prison.             Dr. Paul Deyoub, who

conducted Linda’s psychological evaluation, wrote that Linda’s “IQ was 63, her adaptive

ability is just as low, she has no concept how to live independently, how to take care of

the baby, how to keep herself and the baby safe, or how to provide for this child . . . she is

not capable of taking care of this child and the baby should not be placed with her.” In a

written order, the court found that DHS had made reasonable efforts to further the goal of

reunification, including foster-care placement and board payment, referrals for counseling,

a referral for DNA paternity testing, psychological evaluations, and a referral for parenting

classes, but that these services were unlikely to result in a successful reunification because

of Linda’s limited participation. The court ordered her to follow up on her individual

counseling and “get whatever mental health services she can as she needs to be under

regular mental health services.” The court also wrote: “the mother has her work cut out

for her,” but that it intended to give her more time to try to reunite with D.V. The

court’s order also stated that if Richard was determined to be the biological father of D.V.,

then DHS was to provide services for him too.




                                              3
                                 Cite as 2014 Ark. App. 142


       In December 2012, Linda’s court-appointed attorney moved the court to appoint

Linda an attorney ad litem because of concerns about her low IQ and the results of Dr.

Deyoub’s psychological evaluation.       The court granted the request and appointed a

attorney ad litem for Linda.

       At the permanency-planning hearing in April 2013 the circuit court changed the

case goal from reunification to adoption, concluding that there had been “a lack of

material progress” and that a return of D.V. to his mother’s custody would be contrary to

his welfare and not in his best interest. The court found that Linda had made a statement

about intending to harm D.V. and reasoned that “[i]t appears to the Court that the mother

is unable to take care of herself much less a child.”

       The permanency-planning order stated that Richard Weathers is D.V.’s biological

father and that DHS had submitted reports on Richard. The court considered the results

of Richard’s psychological evaluation in its decision to change the case goal from

reunification to adoption. Dr. Deyoub diagnosed Richard with borderline intellectual

functioning and antisocial-personality disorder.        The court relied on Dr. Deyoub’s

conclusion that Weathers “is an antisocial individual with a substantial history of criminal

activity, domestic abuse, incarceration, drug dealing, and infidelity. Almost every area of

his life is affected by his antisocial personality and conduct. I could not think of a worse

fate for [D.V.], at 9 months of age, than to be placed with either of these two people

[Linda and Richard]. I am not recommending any services for Richard Weathers and

recommend no contact with [D.V.]”




                                               4
                                Cite as 2014 Ark. App. 142


       The court ordered Richard to continue in therapy and counseling, attend anger-

management counseling at DHS’s expense, attend domestic-abuse counseling at DHS’s

expense, attend parenting classes, submit to random drug-and-alcohol screens, clear up his

criminal charges, and maintain stable and appropriate housing and income. The court

ordered Linda to attend individual therapy and counseling, attend parenting classes, submit

to random drug-and-alcohol screens, stay on her medications, and comply with

medication management as recommended.

       For DHS’s part, the court concluded that it had made reasonable efforts to provide

reunification services between the parents and D.V. The court found that DHS had

provided referrals for counseling, a referral for DNA paternity testing, psychological

evaluations, referrals for parenting classes, worker visits, psychiatric and medication

management, drug screens, daycare transportation, car seat, clothes voucher, and medical

services.

       DHS petitioned to terminate Linda Vondran’s and Richard Weathers’s parental

rights to D.V. in May 2013, and the court held a termination hearing two months later.

                                   II. Termination Hearing

       Five witnesses testified during the July 2013 termination hearing. Vicki Lawrence,

Linda’s therapist, testified first. She said that Linda had an initial assessment in early May

2013 and had only attended one session since. Lawrence told the court that Richard had

refused to bring Linda to therapy, which greatly limited her contact with Linda. The

“number-one concern” Lawrence had for Linda was that she was in an abusive

relationship with Richard and that she was scared to leave. Lawrence diagnosed Linda as a

                                              5
                                Cite as 2014 Ark. App. 142


physical-abuse victim with major depression and borderline intellectual functioning.    She

said that Linda recognized that she was unable to take care of D.V. without help. Linda

reportedly told Lawrence that she would not consider going to a battered women’s shelter

but would consider an “adult-care situation.” Lawrence told Linda that the first step

would be to “leave the abusive relationship.” Despite this advice, Linda told Lawrence

that she had no immediate plans to separate from Richard.

       Richard’s therapist, Kimberly White, testified too. White told the court that she

discontinued couples counseling with Richard and Linda after two sessions because

Richard was disruptive and inappropriate; she also said that Linda was afraid of Richard.

White testified that Richard was dishonest, manipulative, played the victim, was extremely

defensive, and did not take responsibility for his decisions. White summarized her time

with Richard this way: “[H]is therapy was not successful.”

       Shanesha Arbor, the DHS caseworker, also testified during the termination hearing.

She said that Linda had visited D.V. consistently while he was in foster care.   Linda had

obtained a no-contact order after the 2012 knife incident but dropped it when she

decided to move in with Richard. She then reportedly told Arbor that she wanted to

leave Richard but could not. According to Arbor, Richard and Linda had been living

together since March 2013 and they did not report truthfully about their living situation at

the permanency-planning hearing. Arbor reported that the home that Richard and Linda

shared was well maintained and appropriate, and both parents had adequate sources of

income through disability payments.




                                             6
                                Cite as 2014 Ark. App. 142


        Arbor stated, without objection, “I have provided this family counseling,

psychological evaluations, drug screens, approved foster home with board payment, day

care, transportation, clothing voucher, medical, and DNA testing.” Arbor said that DHS

did not believe that Linda is able to care for D.V. on her own because she didn’t seem to

have anybody to support her, that the domestic violence between Richard and Linda

would create an unstable environment for D.V., and that termination of their parental

rights is in D.V.’s best interest. She also told the court that D.V. was an adoptable, normal

one-year old child.

        Linda testified. As a witness, she admitted lying to the court about her living

situation at the permanency-planning hearing. “I don’t know if it’s okay for [Richard] to

hit me. I stay with him because I love him . . . I don’t think I want to leave.” She spoke

of her desire to parent D.V. but said she needed someone to show her how to change a

diaper, how much to feed him, and “just somebody showing me.” She testified that

Richard was not a danger to D.V., that she was okay living with Richard, and that she felt

she could care for D.V. with some help.

        Richard took the witness stand and denied physically abusing Linda. He also spoke

of his desire to parent D.V. as he had his other nine kids, the oldest of whom is thirty. He

testified that he had a good home and adequate income to care for D.V. He denied

having any antisocial traits or anger-management issues. “I’m normal just like everybody

else”   and “[Linda] will say I’m mean, but it’s only for her best interests.”           He

acknowledged that Linda would need some “guidance” but believed that “both of us

could raise the baby.” On cross-examination, Richard admitted that he pled guilty to

                                             7
                                 Cite as 2014 Ark. App. 142


aggravated assault against Linda for wielding a knife during a dispute with her while she

was pregnant, a plea for which he spent a year in prison. He also admitted returning to

jail in 2013.

       The court received Richard’s psychological examination as evidence at the

termination hearing. That report states that the examiner was concerned that Richard

wanted “to dominate a mentally retarded woman, 30 years younger than him.”

       In closing arguments, Linda’s attorney told the court: “The only thing we’re

asking is just a little more time to investigate possible placement of my client into an adult-

services program for the possibility that she could have help in raising her son.” Linda’s

attorney ad litem expressed grave concern about Linda’s physical safety and stated,

               Your Honor, I can’t imagine that she would be able to take care of
       this baby in an abusive home without services—without the amount of
       services that she would need to protect both herself and this child. Sadly,
       I’m going to have to agree with the recommendation of the department for
       rights to be terminated. We don’t have the framework necessary to protect
       my client and this child.

Richard’s attorney asked the court to dismiss DHS’s petition and reinstate the case goal of

reunification.

       At the hearing’s conclusion, the court terminated Linda’s and Richard’s parental

rights. It found clear and convincing evidence that D.V. had been adjudicated dependent-

neglected, had continued out of the home for twelve months, and despite a meaningful

effort by the Department to rehabilitate the parents and correct the conditions that caused

the removal, those conditions had not been remedied. The court further found that after

the original petition for dependency-neglect was filed, other issues arose that demonstrated

D.V.’s return to his parents was contrary to his health, safety, or welfare and that Richard
                                              8
                                 Cite as 2014 Ark. App. 142


and Linda had manifested the incapacity or indifference to remedy the subsequent issues or

factors or rehabilitate their circumstances. Finally, the court found that Richard and Linda

had subjected D.V. to aggravated circumstances—namely, that there was little likelihood

that services to the family would result in successful reunification.

       For Linda, the court found that “the bottom line is that it is clear from Dr.

Deyoub’s report as well as Ms. Lawrence’s report and testimony, that the mother could be

given the rest of the time in the world to work on services, and still would not be able to

rise to the level necessary to provide the minimum standard of care required to raise her

child.” In particular, the court found that Linda intended to stay with an abuser and that

dismissing the order of protection was further proof that she intended to remain in a

harmful environment.

       Richard, according to the court, “lacks credibility, has an extensive criminal

history, and denies issues that demand resolution in therapy (specifically, domestic abuse)

which works to prevent him from addressing his problems. Whether the Court gave him

ninety days or a hundred-eighty days, it would make no difference.”

       The court also found by clear and convincing evidence that it was in D.V.’s best

interest to terminate Linda and Richard’s parental rights, and it specifically considered the

likelihood that D.V. would be adopted and the potential harm to his health and safety if

he were returned to his parents’ custody.

                                      III. Legal Analysis

       Termination of parental rights is an extreme remedy and in derogation of the

natural rights of the parents; but parental rights will not be enforced to the detriment or

                                               9
                                Cite as 2014 Ark. App. 142


destruction of a child’s health and well-being. Pratt v. Ark. Dep’t of Human Servs., 2012

Ark. App. 399, 413 S.W.3d 261. DHS must prove the statutory grounds for termination

of parental rights by clear and convincing evidence and that termination of parental rights

is in the child’s best interest. Id. Clear and convincing evidence is that degree of proof

that will produce in the fact-finder a firm conviction that the allegation has been

established. Id. When the burden of proving a disputed fact is by clear and convincing

evidence, we ask whether the circuit court’s finding on the disputed fact is clearly

erroneous. Id. We defer to the circuit court’s assessment of witnesses’ credibility. Id.

Resolving inconsistencies in testimony is best left to the circuit judge. Id. A finding is

clearly erroneous when, although there is evidence to support it, we are left with a

definite and firm conviction that a mistake has been made. Id.

                              A. Linda Vondran’s Argument

       Linda specifically argues that the court was fully aware of her mental challenges yet

did not ensure that she was offered reasonable accommodations under the Americans with

Disabilities Act (ADA). Because DHS failed to provide her with meaningful services,

Linda says, all three statutory grounds for terminating her parental rights are unsupported.

       Linda acknowledges that she did not raise her ADA argument before this appeal

but argues that it falls within the third exception to the contemporaneous-objection

requirement set forth in Wicks v. State, 270 Ark. 781, 606 S.W.2d 366 (1980) and Baker v.

Arkansas Department of Human Services, 2011 Ark. App. 400. The exception she presses in

this appeal, the third Wicks exception, deals with a court’s duty to intervene, even without

an objection, to correct a serious error. The serious error that Linda identifies is that

                                             10
                                Cite as 2014 Ark. App. 142


neither DHS nor the court provided her with reasonable accommodations under the

ADA. Linda cites Baker as authority that supports an application of the Wicks exception in

this case. But this court, in Pratt v. Arkansas Dep’t of Human Servs., 2012 Ark. App. 399,

at 13, 413 S.W.3d 261, 263 has already distinguished Baker: “the Wicks discussion in

Baker arose from an earlier no-merit setting and stands only for the proposition that it may

not be frivolous to argue that the Wicks exception to the contemporaneous-objection rule

might apply in a termination case where an issue was not preserved.” Our supreme court

has never applied a Wicks exception in a DHS termination case when the parents are

represented by counsel.

       A Wicks exception will not apply absent a flagrant error so egregious that the circuit

court should have acted on its own initiative.        Pratt, supra.   To qualify for ADA

accommodations in a DHS case, a parent must demonstrate that she has a mental

impairment that substantially limits one or more of her major life activities. Sowell v. Ark.

Dep’t of Human Servs., 96 Ark. App. 325, 329, 241 S.W.3d 767, 770 (2006); 42 U.S.C. §

12102(2) (2012). Linda requested some special services for adult-care living arrangements,

but her request was not formally made until closing arguments at the close of the

termination hearing—and at no point did either of her attorneys raise the ADA

accommodations argument. Moreover, the circuit court did not ignore Linda’s mental

deficiencies. The court specifically acknowledged them in its adjudication order. The

court further acknowledged issues with Linda’s mental status by appointing her an

attorney ad litem to represent her in addition to her appointed counsel. The circuit court




                                             11
                                Cite as 2014 Ark. App. 142


did not act in a manner that flagrantly prejudiced Linda so as to justify us applying the

third Wicks exception. See Pratt, supra.

       Regarding inadequacy of the services DHS provided, Linda points us to her

objection at the April permanency-planning hearing that DHS could not provide proof of

a counseling referral. She also states that DHS “did virtually nothing to assist” her and

that she should have received services from programs specifically geared toward individuals

with mental disabilities. Linda did not object, during the termination hearing, to any

DHS services-related issue. So any issue is waived. Gilmore v. Arkansas Dep’t of Human

Servs., 2010 Ark. App. 614, 379 S.W.3d 501. And because Linda has not appealed the

court’s permanency-planning order, any objection she made about the counseling referral

in April is not preserved. Velazquez v. Ark. Dep’t of Human Servs., 2011 Ark. App. 168.

       To the extent that Linda argues that DHS did not prove the first termination

ground because it did not provide her with meaningful access to reunification services

under Ark. Code Ann. § 9-27-341(b)(3)(B)(vii)(b), we affirm the termination on a

different ground because proof of only one statutory ground is sufficient to terminate

parental rights. Dawson v. Ark. Dep’t of Human Servs., 2011 Ark. App. 106, 391 S.W.3d

352. The statutory ground that we affirm is the “other factors” ground:

              [O]ther factors or issues arose subsequent to the filing of the original
       petition for dependency-neglect that demonstrate that return of the juvenile
       to the custody of the parent is contrary to the juvenile's health, safety, or
       welfare and that, despite the offer of appropriate family services, the parent
       has manifested the incapacity or indifference to remedy the subsequent issues
       or factors or rehabilitate the parent’s circumstances that prevent return of the
       juvenile to the custody of the parent.

Ark. Code Ann. § 9–27–341(b)(3)(B)(vii)(a) (Repl. 2008).

                                             12
                                 Cite as 2014 Ark. App. 142


       We affirm the court’s termination of Linda’s parental rights under section 9-27-

341(b)(3)(B)(vii)(a). The court found that after DHS had taken custody of D.V., Linda

intentionally dismissed the order of protection, “lied to the court,” moved in with

Richard, and refused to leave even though the risk of harm was great. Linda was in an

abusive, harmful relationship that she refused to leave even at the cost of not having her

child returned to her. She acknowledged as much to the circuit court. She said, “I

wouldn’t ask Richard to leave.” Therapist Vicki Lawrence told Linda that the first step to

regaining custody of D.V. would be to “leave the abusive relationship” and provided her

housing and adult-care options. Linda nevertheless told the court that she saw no reason

to leave Richard. We affirm the court’s decision to terminate Linda’s parental rights on

the statutory “other grounds” provision given this record.

       In a footnote in her brief, Linda states that she does not challenge the court’s best

interest finding on adoptability but “denies that D.V. would have been subject to potential

harm if returned to her care after the offer of meaningful services.” No authority for this

undeveloped proposition is provided, so we do not address it. See Flanagan v. State, 368

Ark. 143, 243 S.W.3d 866 (2006). The court’s finding that a termination of Linda’s

parental rights was in D.V.’s best interest is therefore affirmed.

                              B. Richard Weathers’s Argument

       Richard argues that DHS did not prove that he failed to comply with the case plan

and that DHS did not prove the statutory grounds needed to terminate his rights. He

does not challenge the court’s conclusion that a termination was in D.V.’s best interest.




                                              13
                                  Cite as 2014 Ark. App. 142


       A court may terminate a parent’s rights even if the parent has complied with the

case plan because parental rights will not be enforced to the detriment of a child’s health

and well-being. Friend v. Ark. Dep’t of Human Servs., 2009 Ark. App. 606, 344 S.W.3d

670. The critical question is whether a parent’s completion of the case plan has achieved

the goal of making the parent capable of caring for the child. Tucker v. Ark. Dep’t of

Human Servs., 2011 Ark. App. 430, 389 S.W.3d 1. As we said earlier, DHS must prove by

clear and convincing evidence at least one statutory ground in order to terminate

Richard’s parental rights. Ark. Code Ann. § 9-27-341(b)(3)(B). It did so.

       We affirm the court’s termination of Richard’s parental rights based on the court’s

finding of aggravated circumstances. In our juvenile code, “aggravated circumstances”

means that “a child has been abandoned, chronically abused, subjected to extreme or

repeated cruelty, or sexually abused, or a determination has been made by a judge that

there is little likelihood that services to the family will result in successful reunification[.]”

Ark.   Code     Ann.    §   9-27-303(6)     (Repl.   2009);    Ark.    Code    Ann.    §   9-27-

341(b)(3)(B)(ix)(a)(3)(A)–(B)(i) (Repl. 2009). Here, the circuit court focused on the last

facet of aggravated circumstances; it concluded that there was little likelihood that the

services to the family would result in successful reunification. Because a termination of

parental rights is an extreme remedy and in derogation of the natural rights of the parents,

there must be more than a mere prediction or expectation by the circuit court that

reunification services will fail. Yarborough v. Ark. Dep’t of Human Servs., 96 Ark. App. 247,

254, 240 S.W.3d 626, 630–31 (2006).




                                               14
                                 Cite as 2014 Ark. App. 142


       We hold that there was clear and convincing evidence that reunification services

were unlikely to succeed. Richard never fully complied with the case plan because he

refused to participate meaningfully in counseling and prevented Linda from receiving

counseling. The court found that Richard had an unrealistic view of his own past and

future capabilities, did not understand the significance of his violent tendencies, and

refused to acknowledge that he had abused Linda. Richard’s therapist concluded that any

attempt to counsel Richard was “not successful.” Dr. Deyoub did not recommend any

services for Richard and opined that Richard should have no contact with D.V. The

results of Richard’s psychological evaluation, his therapist’s testimony, and even his own

testimony support the court’s finding that further services would not likely help Richard

and that a termination was necessary to protect D.V.

       The court also found that D.V. was likely to be adopted and that D.V. would be in

danger if placed with Richard. Richard does not challenge these findings, and we affirm

the court’s finding that terminating Richard’s parental rights was in D.V.’s best interest.

                                          IV. Conclusion

       The circuit court’s decision to terminate Linda Vondran’s and Richard Weathers’s

parental rights as to D.V. is affirmed.

       Affirmed.

       WOOD and WHITEAKER, JJ., agree.

       Huffman Butler, PLLC, by: Brian A. Butler; and Didi Harrison Sallings, Arkansas
Public Defender Commission, for appellants.
       Tabitha Baertels McNulty, DHS Office of Policy; and Chrestman Group, PLLC, by:
Keith Chrestman, for appellees.


                                               15